Citation Nr: 1409646	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion
 

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active duty service from October 1968 to October 1970; and from February 1987 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana that denied the Veteran's service connection claim for sleep apnea, and denied an increased rating for PTSD respectively.

The Veteran requested a Board hearing in his April 2008 and July 2009 substantive appeals.  The Veteran was sent a letter in September 2013 to his current address of record that informed him of his hearing date and location.  The letter was not returned as undeliverable.  The Board notes, however, the Veteran failed to report to the scheduled November 2013 hearing.  Accordingly, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file as well as an electronic file in Veterans Benefits Management System (VBMS) associated with the Veteran's claims.  The Board notes that additional VA treatment records dated through April 2013 were added to the Veteran's Virtual VA and VBMS claims file.  Such records were considered in the most recent April 2013 supplemental SOC (SSOC).  The Veteran's Virtual VA file also contains the February 2014 Appellant's Brief.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.




FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has resulted in, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occasional tasks.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was provided pertinent information in the preadjudication March 2008 letter.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  Therefore, the Veteran has received all required VCAA notice concerning the claim decided herein.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran has been provided with VA examinations in April 2008 and August 2009 in order to adjudicate his increased rating claim.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's PTSD as they include an interview with the Veteran, a review of the record, including the claims file and the electronic medical records, and a full examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not asserted, and the evidence does not show, that his disability symptoms have materially increased in severity since the 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426 (1994); (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Merits of the Claim

The Veteran is currently in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Therefore, the Veteran claims that he is entitled to a higher rating for his PTSD.

Historically, the Veteran's claim for service connection for PTSD was granted in a March 2004 rating decision, effective November 1, 2013.  VA received the Veteran's current claim for an increased rating for PTSD in March 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

On April 2008 VA psychological examination, the Veteran reported that his anxiety and depression were not as bad since taking his new medication.  The Veteran did report that he does currently experience some depression and that he has a great deal of anger.  He indicated that he has had suicidal ideas including thoughts of putting a pistol to his head.  He indicated that he has nightmares that he referred to as "crazy dreams" once a week.  He did not express any intent of harming anyone, but did express violent fantasies towards a VA psychologist who told him he did not have PTSD.  The Veteran stated that he never really missed work because of any mental problems.  He reported that he recently quit his employment as a delivery person because he wanted to go part-time.  The Veteran reported that his marriage was good, and while he does not have any friends, he associates with acquaintances of his wife.

Mental status evaluation revealed that the Veteran was extremely profane and apparently irritable during the interview.  He was frequently off of the subject, and his comments were crude.  The Veteran's thought processes were noted to be logical, coherent and relevant.  He was appropriately attired.  His social skills were poor, however he was reasonably cooperative.  The Veteran was well oriented to time, place, person and situation.  His affect was irritability; his reasoning was good; he exhibited no psychomotor slowing or agitation; his verbal comprehension was good as was his concentration; he complained of poor short-term memory; his sensorium was clear; he denied having any head trauma, seizure or stroke.  The examiner noted that the Veteran's Global Assessment Functioning (GAF) score was 55 to 60.  The Axis I diagnoses were PTSD, undifferentiated somatoform disorder, and mood disorder not otherwise specified.
The examiner opined that the Veteran's PTSD was no worse than his current 30 percent rating.  He indicated that while the Veteran was very profane and irritable during the course of the interview, his actual functioning was better than he verbally presents himself.  The examiner noted that the Veteran's PTSD symptoms were fairly mild.  The examiner noted that the Veteran had three diagnoses on Axis I, and that all three diagnoses represented separate comorbid issues.

In the Veteran's October notice of disagreement, he indicated that his PTSD symptoms warranted a rating of 50 percent, because his medication had been increased.

On August 2009 VA psychological examination, the Veteran reported experiencing nightmares twice a week as well as intrusive thoughts when he sees bamboo.  The Veteran reported that his marriage is doing well.  He reported that he was able to engage in a normal range of activities of daily living and that his leisure activities included trail riding with his four buddies.  Mental status evaluation revealed that the Veteran's thought process was logical, coherent, and relevant; he was neatly attired; he was cooperative; he exhibited good social skills; he seemed intelligent and his speech was well understood.  The Veteran was oriented to time, place, person and situation.  His affect was flat and blunted; his reasoning was good; he exhibited no psychomotor slowing or agitation; his verbal comprehension was good as was his concentration and memory.

Upon review of his psychological symptoms, the Veteran endorsed depression and insomnia as well as appetite disturbance.  He indicated crying spells, anhedonia and nightmares.  The Veteran reported anger control problems with some remorse.  He denied having any current psychotic symptoms but that he did have auditory hallucinations during Vietnam.  He identified some past suicidal ideation, without a particular cause; however, he denied homicidal ideation.  The examiner opined that the Veteran's condition had not changed since he was last seen in April 2008.  He indicated that after he prompted the Veteran, the Veteran did report nightmares and intrusive thoughts, persistent avoidance symptoms including diminished social interest and detachment, as well as foreshortening of his future.  The examiner also noted that the Veteran had persistent arousal symptoms to include irritability.  The examiner assigned a GAF score of 55 to 60.  The Axis I diagnoses were PTSD, undifferentiated somatoform disorder, and mood disorder (secondary to PTSD).  The examiner noted that the Veteran had three diagnoses on Axis I, and that the mood disorder was secondary to his PTSD; however the somatoform disorder was a separate issue as was his personality disorder.

SSA records include a December 2010 mental health evaluation that documents the Veteran's report of anxiety and depression.  The Veteran reported that he experiences irritability, sadness, and social isolation about ten days each month.  The Veteran reported that he did not have any friends; however he did indicate that he socializes with acquaintances at a lodge.

An August 2011 VA treatment record (in Virtual VA) documents the Veteran's report that he was doing fairly well with his PTSD.  He reported some memory and sleep impairment with nightmares.  A January 2013 VA treatment record documents that the Veteran was last seen in July.  The Veteran reported that his medication has helped him.  He denied nightmares; he stated that his energy was ok and that his appetite was good.  He reported that he had a good support system in his wife, and that he enjoyed riding trails with his wife.  The Veteran denied any suicidal or homicidal ideation.  Mental status evaluation revealed that the Veteran was casually dressed and appropriately groomed; his speech was of normal rate and volume; his mood was pretty good; his affect was restricted in range, congruent and appropriate to topics; his thought content was adequate; there were no delusions revealed or observed; his judgment and insight were fair; the Veteran was alert and oriented; he had not engaged in any impulsive acts; there were no acute or severe psychotic or major mood disorder episode exacerbations; he exhibited a clear sensorium.  The Axis I diagnoses were PTSD and insomnia related to another mental disorder (PTSD).  The GAF score was 70-80.

The Board notes that the Veteran holds additional psychiatric diagnoses of undifferentiated somatoform disorder and mood disorder.  His mood disorder has been found to be associated with his PTSD; and his somatoform disorder has been found to be a separate issue.  The Board attributes all signs of psychiatric impairment to service-connected origin.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so). 

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating in excess of 30 percent is not warranted for service-connected PTSD for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that, for the entire appeal period, the Veteran's service-connected PTSD has resulted in, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occasional tasks.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, episodic suicidal ideations, episodic concentration difficulties and an inability to be in crowds, are contemplated in his current 30 percent rating.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment was consistently found to be intact while his insight was consistently found to be present, intact, or good.  Likewise, there is no evidence of impaired abstract thinking.  The Board notes that he has reported depression and anxiety in a December 2010 treatment note, but indicated that he was doing fairly well with his PTSD symptoms in an August 2011 VA treatment record.  His speech was consistently found to be goal-directed and logical.  While the Veteran's affect has been variously described as anxious, irritable, restricted, and flat (the August 2009 VA examination), the examiner found that the Veteran was much better than he verbally presented himself.  Additionally, there is no evidence that the Veteran experiences panic attacks during the course of the appeal.  While the Veteran complained of short-term memory problems on April 2008 VA examination, there is no indication that he has impairment of short- or long-term memory.  There is also no evidence that he has difficulty in understanding complex commands.  The Board notes that, while the Veteran reported on April 2008 and August 2009 VA examinations that he had some past suicidal ideations, such ideations were subsequently denied in August 2011 and January 2013.

Furthermore, on VA examinations, and most recently in January 2013, the Veteran reported that his marriage is good, his wife is a good support system, he enjoys riding the trails with buddies and his wife, all of which suggests that he was able to maintain and establish social relationships.  

Furthermore, the record establishes that the Veteran was granted entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU) in a December 2011 rating decision.  The evidence showed that the Veteran was unemployable due to the combined effect of his service-connected disabilities and not just solely due to his PTSD.  The Board also notes that the Veteran is in receipt of SSA disability benefits based on several disabilities, to include PTSD.  The Board notes, however, that it is not bound by the decisions of the SSA in its determinations as to the proper rating to be assigned for a disability.  Therefore, the Board finds that the Veteran's PTSD symptomatology does not result in occupational impairment with reduced reliability and productivity. 

While mood disturbances, suicidal ideations and difficulty in establishing and maintaining effective work and social relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and episodic suicidal ideations.  See Mauerhan, supra.  The Board finds, however, that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 55 to 60 in April 2008 and August 2009; and a GAF score of 70-80 in January 2013.  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Veteran has been assigned a GAF score reflecting mild to moderate symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  While a GAF score of 55 represents moderate symptoms or moderate difficulty in social, occupational or school functioning, the Board notes that the mental status examinations conducted during this period detail mild to moderate symptoms indicative of a 30 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an rating in excess of 30 percent for PTSD.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As noted above, a December 2011 rating decision granted the Veteran entitlement for TDIU, effective from August 23, 2010.  As such, no further discussion of such is necessary at this time.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that his sleep apnea is secondary to his service-connected PTSD.  See September 2006 VA form 21-4138.  In support of the claim, the Veteran's representative submitted an internet article (located in the Veteran's Virtual VA file) entitled "The PTSD and sleep apnea connection" by Dr. Robert S. Rosenberg that suggests a correlation between the two.
In the present case, the Veteran has a current diagnosis of sleep apnea through a sleep study that he underwent in August 2006.  He is also service-connected for PTSD, evaluated as 30 percent disabling.  

The Board observes that the Veteran's PTSD symptomatology includes difficulty falling and staying asleep; however, it is unclear whether his separately diagnosed sleep apnea is caused or aggravated by such service-connected disability.  Therefore, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and etiology of his sleep apnea, to include whether such is caused or aggravated by his PTSD. 

Finally, the Veteran reports treatment for such disability at the VA Medical Center (VAMC) in Alexandria, Louisiana.  Any records dated from May 2013 to the present from that facility should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Alexandria, Louisiana VAMC dated from May 2013 to the present. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed sleep apnea.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions; as well as the internet article entitled "The PTSD and sleep apnea connection" by Dr. Robert S. Rosenberg.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

3.  The examiner should confirm the diagnosis of sleep apnea.  Thereafter, he should offer an opinion on the following:

Is it at least as likely as not that sleep apnea is caused or aggravated by the Veteran's service-connected PTSD?  In this regard, the examiner should consider any statements from the Veteran regarding his sleep patterns.  

The examiner should also consider and discuss the internet article entitled "The PTSD and sleep apnea connection" by Dr. Robert S. Rosenberg.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


